Case 1:18-cV-05188-KAI\/|-RER Document 7 Filed 04/01/19 Page 1 of 2 Page|D #: 23

UNITED STATES I)ISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SEAN DUFFY individually and on behalf of all others
Sm“la"ly S““"‘t@d’ Civil Action NO.; 1;18~@v-05188
Plaintiff,

 

-against-
CORE NUTRITION, LLC

Defendant.

 

 

STIPULATION AND ORDER TO EXTEND
THE DEFENDANT’S DEADLINE TO ANSWER
OR OTHERWISE RESPOND TO THE COMPLAINT
WHEREAS, on September 14, 2018, Plaintiff filed a Complaint in this action (the
“Cornplaint”); and
WHEREAS, the deadline for Defendant to answer or otherwise respond to the Complaint
was March 15, 2019; and
WHEREAS, the parties have agreed, subject to the Court’s approval, that the Defendant’s
deadline to respond to the Complaint shall be extended to April 19, 2019.
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel, as follows:
l. Defendant shall have until April 19, 2019 to serve its response to
the Complaint.
2. This is the first extension of time sought by the Defendant with
respect to the deadline to respond to the Coinplaint.
3. The requested extension will not impact any other dates in this

Action.

This stipulation may be executed in counterparts

 

Case 1:18-cV-05188-KAI\/|-RER Document 7 Filed 04/01/19 Page 2 of 2 Page|D #: 24

Dated: April 17 2019

SO ORDERED;

 

U.S.D.J.

/JMWJJMM

Spencer Sheehan

Sheehan & Associates, P.C.
505 Northern Blvd., Suite 311
Great Neck, NY 11201 '
(516) 303-0552
spencer@spencersheehan.corn

Attomeys _ for Plaintiff

§§ atr

izabeth R. Baksh
Dorsey & Whitney LLP
51 West 52nd Street
New York, New York 10019
(212) 415-9200
baksh.elizabeth@dorsey.com

Attomeysfor Defendant
Core Nutrition, LLC

